SCHALLER, J.
concurring. Although I agree with the majority that the order of the trial court granting the *286prejudgment remedy should be affirmed, I write separately to clarify what I believe is the principal issue on which our analysis should focus in resolving this appeal.
The defendants assert, as their principal claim, that the trial court improperly determined that the plaintiff was entitled to a prejudgment remedy in Connecticut when the only relief she seeks in Connecticut is the prospective future enforcement of an out-of-state judgment not yet obtained. That claim is restated by the majority as a claim that “a plaintiff in an out-of-state action is not allowed to attach a defendant’s Connecticut assets by way of General Statutes § 52-278a et seq. to secure a judgment that the plaintiff might receive in a sister state.” My concern is that the restatement of the claim and the analysis that follows may not reflect clearly what we decide here today.
In that regard, it is important to note that the issue is not whether Connecticut will allow a prejudgment remedy to secure an out-of-state judgment. The broad issue, rather, is whether a prejudgment remedy can be granted to secure a Connecticut judgment that is based on a foreign judgment and that will come into existence only after the out-of-state judgment is obtained. The more precise issue is whether the prejudgment remedy statutes are satisfied by attaching to the application an unsigned writ of summons and complaint that constitute a prospective action in Connecticut that will be brought to enforce a foreign judgment, prior to the foreign judgment’s having been obtained.
The majority concludes, and I agree, that attaching the unsigned writ of summons and complaint to the prejudgment remedy application in Connecticut does satisfy the prejudgment remedy statutes. The prejudgment remedy statutes do not contain any provision that prohibits the bringing of the Connecticut prejudgment remedy application on the basis of a prospective action *287to enforce the judgment prior to the obtaining of the foreign judgment. It is unquestionable that the Connecticut action ultimately will serve to enforce the foreign judgment and need not be pending at the time the prejudgment remedy is sought. General Statutes § 52-278c (a). Accordingly, the prejudgment remedy statutes are properly invoked in connection with, not an out-of-state judgment, but a prospective Connecticut judgment.
Although the majority appears to assume that a filing of the Massachusetts judgment pursuant to the Uniform Enforcement of Foreign Judgments Act, General Statutes § 52-604 et seq., ultimately will be used to obtain the Connecticut judgment, the plaintiff in this case has attached to her prejudgment remedy application a complaint that constitutes not a filing of a foreign judgment, but a separate Connecticut action based on the foreign judgment. The remedy of an action on the judgment, of course, survives the Uniform Enforcement of Foreign Judgments Act; see General Statutes § 52-607; and so it is a proper cause of action, despite the more expeditious filing procedure provided by General Statutes § 52-605. Because the plaintiff has provided the unsigned writ of summons and complaint for a separate Connecticut action, some of the problems addressed by the majority do not exist.
Although the trial court did virtually no fact-finding in this case, it did find probable cause that the plaintiff will prevail in Massachusetts, and it appears to be undisputed that the plaintiff eventually will seek to obtain a Connecticut judgment, by one means or another, after obtaining the Massachusetts judgment. Although the plaintiff now represents that she will pursue her unsigned complaint in an action on the foreign judgment, she eventually may determine that filing pursuant to the Uniform Enforcement of Foreign Judgments Act is the most suitable course to follow. All the requirements, therefore, are met for the issuance of the pre*288judgment remedy. I believe that many of the arguments raised to support the result by the majority are unnecessary and need not be addressed here. I agree with the majority’s resolution of the remaining claims on appeal.
For those and other reasons, I respectfully concur.